Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 08/29/2019 and 06/15/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (U.S. PUB. 2017/0004603, hereinafter “Irie”) in view of Saitoh (U.S. PAT. 9,307,496).

Consider claim 1, Irie teaches a signal data processing apparatus comprising processing circuitry, the processing circuitry comprising:  5obtaining first signal data of a plurality of frames that are in time series (page 23 [0298]); selecting a processing target frame and a reference frame that is similar to the processing target frame from among the plurality of frames (pages 23-24 [0301]-[0302]).
Irie does not explicitly show that inputting first signal data of the processing target frame and first signal data of the reference frame to a machine learning model, and outputting second signal data in which a deficient part of the first signal data corresponding to the processing target frame is reduced.
In the same field of endeavor, Saitoh teaches inputting first signal data of the processing target frame and first signal data of the reference frame to a machine learning model (col. 5 lines 1-15), and outputting second signal data in which a deficient part of the first signal data corresponding to the processing target frame is reduced (col. 5 lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, inputting first signal data of the processing target frame and first signal data of the reference frame to a machine learning model, and outputting second signal data in which a deficient part of the first signal data corresponding to the processing target frame is reduced, as taught by Saitoh, in order for if the detected reception level is equal to or less than a predetermined value, the base station transmits an instruction to increase the electrical power by a given Transmission Power Control (TPC) value. In contrast, if the detected reception level is greater than a predetermined value, the base station transmits an 

Consider claim 2, Irie further teaches wherein the processing circuitry is configured to select, as the reference frame, a frame that satisfies a predetermined criterion of similarity with respect to the processing target frame (pages 23-24 [0301]-[0302]).  

20 Consider claim 3, Irie further teaches wherein the processing circuitry is configured to: calculate a difference value of a feature amount of first signal data between the processing target frame and each other frame that is different from the processing 25target frame; and select a frame in which the difference value is below a threshold as the reference frame (pages 23-24 [0301]-[0302]).  

Consider claim 5, Irie further teaches a buffer that stores the obtained first signal data in order for each frame, wherein 15the processing circuitry is configured to select first signal data of the reference frame from among the first signal data stored in the buffer (pages 25-26 [0326]).  

Consider claim 7, Irie further teaches wherein the first signal data is medical signal data acquired by a medical image diagnostic apparatus (page 11 [0160]).  

5 Consider claim 8, Irie further teaches wherein the first signal data includes first k-space data that is acquired by a magnetic resonance imaging apparatus, and a first .  

Allowable Subject Matter

5.	Claims 4, 6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649